COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Abraham Raymundo Martinez v. The State of Texas

Appellate case number:      01-16-00714-CR

Trial court case number:    1467161

Trial court:                208th District Court

        Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Appellant, acting pro se, has filed a motion requesting access to a
copy of the appellate record for use in preparing a response to appointed counsel’s brief.
See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014). Appellant has
also filed a motion for extension of time to file his pro se response.
       We grant the motion for access and order the trial court clerk, no later than 10
days from the date of this order, to provide a copy of the record, including the clerk’s
record, the reporter’s record, and any supplemental records, to the appellant. The trial
court clerk shall further certify to this Court, within 15 days of the date of this order, the
date upon which delivery of the record to the appellant is made. Finally, appellant’s
motion for extension of time to file his response to his appointed counsel’s brief is
granted and the deadline is extended until February 21, 2017.
       It is so ORDERED.




Judge’s signature: /s/ Harvey Brown
                     Acting individually

Date: _December 29, 2016